Citation Nr: 1750241	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-30 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc and joint disease, lumbar spine, with history of lumbar strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1984 to April 1988.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Center in St. Louis, Missouri.  Jurisdiction currently resides with the Roanoke, Virginia RO.  

The Veteran appeared before the undersigned Veterans Law Judge in a Board hearing in March 2014.  The transcript of the hearing is associated with the electronic claims file.  

This matter has previously been before the Board in May 2014 and May 2015.  Most recently the Board remanded the matter to the RO for an extraschedular determination of the Veteran's lower back disability.  The RO referred the matter and the Director of Compensation and Pension denied the extraschedular rating.  The matter has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  The Veteran contends that his lower back disability has increased in severity.  Recent medical records also indicate that the Veteran has been complaining of increased numbness and pain related to his service-connected lower extremity radiculopathy.  

The Veteran was last afforded a VA examination for his lower back disability in May 2014.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

Since the Veteran's last VA examination in May 2014, and since the determination that the Veteran's lower back disability does not meet the criteria for an extraschedular rating, which was explained to the Veteran in an October 2016 supplemental statement of the case from the RO, the Veteran has submitted additional medical records.  These medical records include a July 2017 CT scan of his lower back, an October 2016 opinion from a VA Atlanta medical examiner, and X-rays of the lumbar spine dated April 2017.  These records however do not include an examination which uses criteria by which the VA rates the Veteran's lower back disability such as range of motion in degrees or the presence of ankylosis.  As such, a VA examination is required to examine the Veteran for current severity of his lower back disability to include analysis of the new medical treatment records submitted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Additionally, any new VA examination should adhere to the guidelines of recent case law.  The Board observes that a recent opinion issued by the Court of Appeals for Veteran Claims (Court) is potentially applicable to the current appeal.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Veteran should also be asked to identify any outstanding treatment records for his back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment records (to include any private, VA, or military) for his lower back disability or lower extremity radiculopathy.  With any assistance required from the Veteran, make appropriate efforts to obtain any outstanding treatment records identified by the Veteran.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected lower back disability, to include evaluation of the Veteran's service-connected lower extremity radiculopathy, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should conduct a thorough examination of the Veteran's service-connected back disability and report on the nature, severity, and extent of any associated symptomatology related to the back disability.  This should include a report of the ranges of motion of the spine (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question:

What is the extent of any additional limitation in motion (in degrees) of the spine due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for any opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.  

3.  Thereafter, readjudicate the lower back increased rating claim remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




